By order of the Bankruptcy Appellate Panel, the precedential effect
             of this decision is limited to the case and parties pursuant to 6th
             Cir. BAP LBR 8013-1(b). See also 6th Cir. BAP LBR 8010-1(c).

                                 File Name: 05b0006n.06

          BANKRUPTCY APPELLATE PANEL OF THE SIXTH CIRCUIT

In re: ABED AMRO,                            )
                                             )
                    Debtor.                  )
                                             )
                                             )
ALLIED BUSINESS BROKERS, INC.,               )
                                             )
                    Plaintiff-Appellee,      )
                                             )
v.                                           )           No. 04-8043
                                             )
ABED AMRO,                                   )
                                             )
                    Defendant-Appellant.     )
                                             )

                    Appeal from the United States Bankruptcy Court
                         for the Western District of Tennessee
            Chapter 7 Case No. 03-30947, Adversary Proceeding No. 03-1189

                                  Submitted: May 4, 2005

                              Decided and Filed: June 22, 2005

        Before: AUG, SCOTT, and WHIPPLE, Bankruptcy Appellate Panel Judges.

                                   __________________

                                          COUNSEL

ON BRIEF: John E. Dunlap, THE LAW OFFICE OF JOHN E. DUNLAP, Memphis, Tennessee,
for Appellant. Joseph D. Barton, Millington, Tennessee, for Appellee.
                                             OPINION


       MARY ANN WHIPPLE, Bankruptcy Appellate Panel Judge. Abed Amro appeals a judg-
ment determining that he is not entitled to a discharge of his debts due to his unjustified failure to
keep or preserve adequate books and records. For the reasons that follow, we conclude that the
judgment on appeal should be AFFIRMED.


                                     I. ISSUE ON APPEAL


       The issue presented is whether the bankruptcy court erred in determining that the appellant
failed without justification to keep or preserve recorded information from which his financial con-
dition or business transactions might be ascertained.


                    II. JURISDICTION AND STANDARD OF REVIEW


       A judgment denying a debtor a discharge is “final,” e.g., Hamo v. Wilson (In re Hamo), 233
B.R. 718, 721 (B.A.P. 6th Cir. 1999), so the judgment being challenged may be appealed as of right.
28 U.S.C. § 158(a)(1). The United States District Court for the Western District of Tennessee has
authorized appeals to the Bankruptcy Appellate Panel, see http://www.tnwb.uscourts.gov/Notices/
BAPnotice.htm, and neither party has timely elected to have this appeal heard by the district court.
28 U.S.C. §§ 158(b)(6), (c)(1). Accordingly, the Panel has jurisdiction to decide this appeal.


       “A bankruptcy court’s determination that a debtor should be denied a discharge is reviewed
only for abuse of discretion.” NCNB Tex. Nat’l Bank v. Jones (In re Jones), 966 F.2d 169, 172 (5th
Cir. 1992); Cox v. Lansdowne (In re Cox), 904 F.2d 1399, 1401 (9th Cir. 1990); see Dolin v. N.
Petrochemical Co. (In re Dolin), 799 F.2d 251, 253 (6th Cir. 1986) (bankruptcy court has “broad
discretion”; decision “will not be overturned ‘except for the most cogent reasons’”); Hilliard v.
Hollins, 290 F.2d 263, 265 (6th Cir. 1961) (decided under former Bankruptcy Act). “‘An abuse of
discretion occurs only when the [trial] court relies upon clearly erroneous findings of fact or when

                                                  2
it improperly applies the law or uses an erroneous legal standard.’” Schmidt v. Boggs (In re Boggs),
246 B.R. 265, 267 (B.A.P. 6th Cir. 2000) (alteration in original) (quoting Belfance v. Black River
Petroleum, Inc. (In re Hess), 209 B.R. 79, 80-81 (B.A.P. 6th Cir. 1997)). “A finding of fact is
clearly erroneous ‘when although there is evidence to support it, the reviewing court, on the entire
evidence, is left with the definite and firm conviction that a mistake has been committed.’” United
States v. Mathews (In re Mathews), 209 B.R. 218, 219 (B.A.P. 6th Cir. 1997) (quoting Anderson v.
City of Bessemer City, N.C., 470 U.S. 564, 573, 105 S. Ct. 1504, 1511 (1985)). The determinations
that a debtor has failed to maintain adequate records and that the failure was not justified constitute
findings of fact reviewed under the “clearly erroneous” standard. Floret, L.L.C. v. Sendecky (In re
Sendecky), 283 B.R. 760, 764 (B.A.P. 8th Cir. 2002), aff’d, No. 02-3791, 2003 WL 21354703 (8th
Cir. June 10, 2003).


                                            III. FACTS


       On June 25, 2003, appellant Abed Amro (the “Debtor”) filed a voluntary petition for relief
under Chapter 7 of the Bankruptcy Code in the Bankruptcy Court for the Western District of
Tennessee. The Debtor’s schedules listed assets with a total value of $215,976 and liabilities
totaling $301,800. Among the scheduled nonpriority unsecured claims listed was a debt to appellee
Allied Business Brokers (“Allied”) in the amount of $26,000, and the Debtor’s statement of financial
affairs indicated that the indebtedness is evidenced by a judgment. On December 5, 2003, Allied
filed a Complaint Objecting to the Discharge of Debtor, asserting that the Debtor should be denied
a discharge because (1) the Debtor failed to keep or preserve books and records, documents, and
papers from which his financial condition or business transactions might be ascertained, and (2) he
omitted assets and income from his bankruptcy schedules and statements.


       After conducting a trial on March 18, 2004, the bankruptcy court entered judgment for Allied
on April 27, 2004. The court’s Memorandum Opinion and Order on Complaint Objecting to Dis-
charge was based solely on the ground for denying discharge set forth in 11 U.S.C. § 727(a)(3). The
findings of fact include that the Debtor has engaged in numerous business and property transactions




                                                  3
and provides business consulting services for the local Yemeni community. The Debtor does not
dispute any of those findings:


               The Appellant is an immigrant from the Middle East; either Yemen or the
       West bank or Jordan which is currently occupied by Israel. He is very proficient in
       English and is well known and respected in the Arab and Yemenese communities of
       Memphis. He assists people in the Arab community to purchase businesses, sell
       businesses and obtain licenses. Because many of his clients speak little or no
       English, he also serves as a translator. When one of his clients is negotiating the
       purchase or sale of a business or parcel of real estate the Appellant will inspect the
       prospective business premises, translate and explain the sales contract and help the
       client obtain all of the necessary licenses. He considers himself a consultant and
       does not have ownership interest in any other businesses.



(Brief of Appellant, Abed Amro, at 9-10 (record references omitted).) The bankruptcy court also
found that the Debtor deals in cash, and that he has no business records other than some bank
records relating to his spouse’s accounts into which the Debtor deposited some of his money. The
Debtor maintains no records of real property transfers to his spouse or payments of his expenses by
his spouse or other family members.


       The Debtor timely filed a notice of appeal on May 7, 2004.


                                         IV. DISCUSSION


       Section 727(a)(3) of the Bankruptcy Code provides in relevant part:


              The court shall grant the debtor a discharge, unless . . . the debtor has
       concealed, destroyed, mutilated, falsified, or failed to keep or preserve any recorded
       information, including books, documents, records, and papers, from which the
       debtor’s financial condition or business transactions might be ascertained, unless
       such act or failure to act was justified under all of the circumstances of the case . . . .

“The statute is to be construed liberally in favor of the debtor and strictly against the complaining
creditor.” Blockman v. Becker (In re Becker), 74 B.R. 233, 236 (Bankr. E.D. Tenn.1987). It
requires written records, not oral testimony. E.g., In re Juzwiak, 89 F.3d 424, 429-30 (7th Cir.

                                                   4
1996). To prevail, the creditor need not show intent to defraud, e.g., Peterson v. Scott (In re Scott),
172 F.3d 959, 969 (7th Cir. 1999); Juzwiak, 89 F.3d at 430, or even intent by the debtor to conceal
his or her financial condition, e.g., Lansdowne v. Cox (In re Cox), 41 F.3d 1294, 1297 (9th Cir.
1994). While the burden of persuasion remains on the plaintiff, Fed. R. Bankr. P. 4005, once the
plaintiff has established a prima facie case, the burden of going forward with the evidence shifts to
the debtor, requiring proof that the failure to maintain and preserve adequate records is justified
under the circumstances of the case. Turoczy Bonding Co. v. Strbac (In re Strbac), 235 B.R. 880,
883 (B.A.P. 6th Cir. 1999); accord, e.g., Cox, 41 F.3d at 1296-97; Cadle Co. v. Stewart (In re
Stewart), 263 B.R. 608, 615 (B.A.P. 10th Cir. 2001), aff’d, No. 01-3229, 2002 WL 1038760 (10th
Cir. May 23, 2002); Wazeter v. Mich. Nat’l Bank (In re Wazeter), 209 B.R. 222, 227 (W.D. Mich.
1997); Vetri v. Meadowbrook Mall Co., 174 B.R. 143, 146 (M.D. Fla. 1994); In re Folger, 149 B.R.
183, 188 (D. Kan. 1992).


       “An objective standard should be applied in determining whether a debtor is justified in
failing to preserve financial records, and the court must therefore assess Debtor's conduct with re-
spect to how a reasonable person would have acted under similar circumstances.” Consumers
United Capital Corp. v. Greene (In re Greene), 202 B.R. 68, 71-72 (Bankr. D. Md. 1996); accord,
e.g., PNC Bank, Nat’l Ass’n v. Buzzelli (In re Buzzelli), 246 B.R. 75, 97 (Bankr. W.D. Pa. 2000);
Miller v. Pulos (In re Pulos), 168 B.R. 682, 692 (Bankr. D. Minn. 1994). The factors that the courts
consider in determining if a debtor has shown such a justification include the debtor’s intelligence,
education, and sophistication, his or her experience in business matters, the volume and complexity
of the debtor’s business, the extent of the debtor’s involvement in the business, the extent of the in-
debtedness, the extent to which the debtor has relied on others to keep records, and the extent to
which such reliance was reasonable and in accordance with nonbankruptcy law. E.g., Cox, 41 F.3d
at 1297. “The debtor cannot assert an honest belief that he or she did not need to keep the records.
Instead, debtors have a duty to preserve those records that others in like circumstances would
ordinarily keep.” Pulos, 168 B.R. at 692.


       The Debtor admits the first element of Allied’s prima facie case, i.e., the failure to maintain
and preserve adequate records:


                                                  5
       The Appellant testified that he is paid in cash and seldom in a lump sum. . . .

               He does not keep any records in his consulting business. He keeps no written
       records of any of the transactions on which he is paid a consultation fee. When
       questioned about the names and addresses of recent transactions he had participated
       in, he was unable to recall any of them. He was unable to identify some of the de-
       posits made into his spouse’s bank account. However, the Appellant did file joint
       tax returns and produced them to the Appellee when requested to do so.


(Brief of Appellant, Abed Amro, at 10-22 (record references omitted); see Tr. at 38, 52, J.A. at 93,
107.) Moreover, the Debtor does not dispute the bankruptcy court’s finding that the failure to keep
records makes it impossible to ascertain the Debtor’s financial condition and business transactions.
Accordingly, the burden of production shifted to the Debtor, requiring him to produce evidence that
the failure to keep adequate records is “justified under the circumstances of the case.”


       The Debtor’s primary justification is that “in the Arab-Yemenese community his practices
are customary and acceptable. Evidently all of the businesses in his ethnic community keep minimal
or no records.” (Brief of Appellant, Abed Amro, at 11 (record references omitted).) The Debtor
also relies on his faulty memory. (Id. at 11-12.) However, he does not contend that he lacks the
intelligence or education necessary to maintain records regarding his financial affairs. See Dolin
v. N. Petrochemical Co. (In re Dolin), 799 F.2d 251, 253 (6th Cir. 1986) (chemical dependency and
compulsive gambling did not interfere with ability to keep records). The practice in the community
may suggest that the Debtor’s level of sophistication tends to justify the lack of records, but his
experience in business matters, the volume of his business, and the extent of his indebtednesses all
contradict such an inference. Moreover, the Debtor is in complete control of his business and does
not rely on others to keep records.


       This case is closely analogous to another § 727(a)(3) case, which the debtors (one of whom
had experience as a business consultant) defended on the ground that they were not required to keep
business records under the law of their native Colombia. The bankruptcy court rejected that defense:


              The Debtors, however, failed to keep adequate records not just in relation to
       their Colombian business affairs but also in relation to their financial affairs and

                                                 6
        transactions in Florida. The [debtors] resided here and did business here, and the fact
        remains that they are here seeking a discharge under American bankruptcy laws.

Seidle v. Escobar (In re Escobar), 53 B.R. 382, 384 (Bankr. S.D. Fla. 1985). Here, too, the Debtor
resides in Tennessee and does business and conducts his personal financial affairs there, and sought
a discharge under the United States Bankruptcy Code. Accordingly, as in Escobar, there is no clear
error in the bankruptcy court’s finding “that without justification, the Debtor[] failed to keep records
from which [his] financial condition might be ascertained.” Id.


        A reasonable person of the Debtor’s intelligence, education, and experience conducting a
volume of business as a consultant for others would keep records of his business and personal
financial affairs. Indeed, the Debtor himself acknowledged at trial that he understood the necessity
of keeping business records. Even if the Debtor held an “honest belief that he or she did not need
to keep the records” due to the custom and practice in the Arab or Yemeni communities, that would
not obviate his “duty to preserve those records that others in like circumstances would ordinarily
keep.” Pulos, 168 B.R. at 692. “The purpose of [§ 727(a)(3)] is ‘to make the privilege of discharge
dependent on a true presentation of the debtor’s financial affairs.’” Cox v. Lansdowne (In re Cox),
904 F.2d 1399, 1401 (9th Cir. 1990) (quoting In re Underhill, 82 F.2d 258, 260 (2d Cir. 1936));
accord, e.g., Scott, 172 F.3d at 969; United States v. Ellis, 50 F.3d 419, 424 (7th Cir. 1995). By
dealing only in cash and then failing to keep records of income, payments, and other transfers, the
Debtor has deprived creditors and the trustee of the opportunity to ascertain the Debtor’s financial
condition and business transactions. The bankruptcy court applied the proper legal standards, its
findings of fact are supported by the record and are not clearly erroneous, and the court did not abuse
its discretion in denying the Debtor’s discharge.


                                         V. CONCLUSION


        For the foregoing reasons, the bankruptcy court’s judgment denying the Debtor a discharge
is hereby AFFIRMED.




                                                    7